Citation Nr: 1540103	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-31 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for varicose veins. 
 
 2.  Entitlement to a rating higher than 10 percent for residuals of reconstruction of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to December 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision January 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2012, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In December 2012 the Board remanded the issues on appeal for further development.

In a September 2014 decision, the Board denied service connection for varicose veins and denied an increased rating in excess of 10 percent for residual of reconstruction of the left knee.  The Veteran appealed both of these issues to the Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a Joint Motion for Remand filed by the representatives for both parties.   The order vacated the Board's decision as to the denial of service connection for varicose veins and the denial of an increased rating in excess of 10 percent for residual of reconstruction of the left knee, and remanded both of the claims to the Board for further proceedings.  

In addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The electronic file contains additional evidence, including statements by the Veteran, a request for a new hearing before the Board, the May 2015 Court Order and Joint Motion for Remand, and the August 2015 brief by the Veteran's representative.   Any additional documents are either not relevant to the claim on appeal or are duplicative of evidence already of record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified before the Board in July 2012.  In June 2015, the Veteran was informed that the Veterans Law Judge who conducted the July 2012 hearing was no longer at the Board and that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).   He was informed that he had the right to a new hearing.  In August 2015, the Veteran stated that he wanted a new hearing before the Board via video conference.  Because video conference Board hearings are scheduled by the AOJ, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a video conference hearing at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2014).  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




